                                                                                                          9/9/2019

                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                               LYNCHBURG DIVISION

    KATERA T.1 O/B/O
    J.B., A MINOR CHILD,                                            CASE NO. 6:18-cv-00025
                                                Plaintiff,
    v.                                                              ORDER

    COMMISSIONER OF SOCIAL SECURITY,
                                                                    JUDGE NORMAN K. MOON
                                            Defendant.


         This matter is before the Court on the Commissioner of Social Security’s

(“Commissioner”) motion for summary judgment (dkt. 15), and the Report & Recommendation of

United States Magistrate Judge Robert S. Ballou (dkt. 17, hereinafter “Report”). Pursuant to

Standing Order 2011-17 and 28 U.S.C. § 636(b)(1)(B), I referred this matter to Judge Ballou for

proposed findings of fact and a recommended disposition. The Commissioner moved for summary

judgment on February 25, 2019, and on August 21, 2019, Judge Ballou filed a Report

recommending that the Commissioner’s motion be granted. (Dkt. 17). After a review of the record

in this case, and no objections having been filed to the Report within fourteen days of its service

upon the parties, I adopt the Report in its entirety.

         Accordingly:

         1. The Report of August 21, 2019, is hereby ADOPTED in its entirety; and

         2. The Commissioner’s Motion for Summary Judgment, (dkt. 15), is hereby GRANTED.

         The Clerk of the Court is hereby directed to send a copy of this Order to all counsel of



1
 This Court adopts the recommendation of the Committee on Court Administration and Case Management of the
Judicial Conference of the United States that courts only use the first name and last initial of the claimant in social
security opinions.
record and to United States Magistrate Judge Robert S. Ballou.

       It is so ORDERED.

                    9th day of September, 2019.
       Entered this _____
